UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4157



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


REGGIE WALDO CANADY,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00127-F-3)


Submitted:   August 23, 2006             Decided:   September 18, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. George E. B. Holding, Acting United
States Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Reggie Waldo Canady appeals his 248-month prison sentence

resulting from his conviction for conspiracy to distribute cocaine

base in violation of 21 U.S.C. § 846 (2000), possession with the

intent    to    distribute   cocaine    base   in    violation     of   21   U.S.C.

§ 841(a)(1) (2000), and for using and carrying a firearm during the

drug conspiracy in violation of 18 U.S.C. § 924(c) (2000). Finding

no error, we affirm.

               Canady contends that the district court imposed his

sentence in violation of United States v. Booker, 543 U.S. 220

(2005).    After Booker, a sentencing court is no longer bound by the

range prescribed by the sentencing guidelines.                 United States v.

Green, 436 F.3d 449, 455-56 (4th Cir. 2006); United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                   In determining the

sentence, however, courts are still required to calculate and

consider the guidelines range, as well as the factors set forth in

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).              Id.   In sentencing

defendants       after   Booker,   district         courts    should     apply   a

preponderance of the evidence standard, taking into account that

the resulting guideline range is advisory only.                United States v.

Morris, 429 F.3d 65, 72 (4th Cir. 2005).                     We will affirm a

post-Booker sentence if it is within the statutorily prescribed

range and is reasonable.       Hughes, 401 F.3d at 546-47.




                                       - 2 -
            Here, the district court correctly calculated Canady’s

range    under   the   now-advisory       sentencing   guidelines       using   a

preponderance     of   the     evidence    standard.       After      giving   due

consideration to the § 3553(a) factors, the district court then

sentenced him within the statutorily prescribed range for his

offenses   and   below   the    range     provided   for   by   the    sentencing

guidelines.      Canady has not rebutted the presumption that the

district court imposed a reasonable sentence.

            Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                     - 3 -